 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ROLAND THOMAS KOCH,                                No. 2:18-cv-02581-CKD-P
12                         Plaintiff,
13            v.                                         ORDER
14    SCOTT JONES, et al.,
15                         Defendants.
16

17           Plaintiff is a civil detainee proceeding pro se and in forma pauperis in this civil rights

18   action filed pursuant to 42 U.S.C. § 1983. On August 2, 2019 plaintiff filed a motion for law

19   library access while an inmate at the Sacramento County Main Jail. ECF No. 17. However,

20   plaintiff subsequently filed a notice of change of address to Coalinga State Hospital. ECF No. 19.

21   Plaintiff’s transfer renders his motion for law library access moot.

22           Also pending before the court is plaintiff’s motion for summary judgment filed on July 15,

23   2019. ECF No. 16. Plaintiff’s complaint was ordered served on defendant Jones on June 26,

24   2019. ECF No. 13. Therefore, plaintiff’s motion for summary judgment is premature at this

25   stage of the case. The court will deny the motion without prejudice.

26           Accordingly, IT IS HEREBY ORDERED that:

27           1.    Plaintiff’s motion for law library access (ECF No. 17) is denied as moot; and,

28   /////
                                                         1
 1           2. Plaintiff’s motion for summary judgment (ECF No. 16) is denied without prejudice as

 2               premature.

 3   Dated: August 19, 2019
                                                   _____________________________________
 4
                                                   CAROLYN K. DELANEY
 5                                                 UNITED STATES MAGISTRATE JUDGE

 6

 7

 8

 9

10   12/koch2581.lawlibrary.docx

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
